Citation Nr: 0010626	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-35 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the calculated amount of $8,480.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  

This matter came before the Board of Veterans Appeals (Board) 
from an August 1995 decision by the Committee on Waivers and 
Compromises (Committee) of the Philadelphia, Pennsylvania 
Regional Office (RO).  In April 1997, the Board remanded this 
case to the RO.  


FINDINGS OF FACT


1.  The overpayment of Section 306 pension benefits in the 
amount of $8,480 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The overpayment of Section 306 pension benefits in the 
amount of $8,480 was created  solely due to the veteran's 
fault; withholding of benefits or recovery would not nullify 
the objective for which benefits were intended; the veteran 
would be unjustly enriched if the benefits were not recovered 
and failure to make restitution would result in unfair gain 
to the veteran; the veteran did not change his position to 
his detriment and reliance on these VA benefits does not 
result in relinquishment of a valuable right or incurrence of 
a legal obligation; and there is no financial hardship in 
this case as the veteran's income exceeds his expenses.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA Section 306 pension benefits in the amount 
of $8,480 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a January 1979 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits 
effective from September 16, 1978.  In a January 1979 letter, 
the veteran was notified that he had been awarded Section 306 
pension benefits.  He was provided a VA Form 21-8768 which 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  In December 1987, the 
veteran was again provided a VA Form 21-8768 which again 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  In October 1991, the RO 
again informed the veteran that he was to notify the VA 
immediately of any changes in income, net worth, or 
dependency status.  Thus, the veteran was repeatedly and 
clearly notified of his obligations as a pension recipient 
and that his pension benefits were dependent upon his income.  
Specifically, the veteran was required to submit annual 
Eligibility Verification Reports (EVRs) to verify his annual 
income and the RO would adjust the level of pension benefits 
accordingly.  

In March 1995, the veteran was advised that the RO proposed 
to retroactively terminate his pension benefits to January 1, 
1992, because information had been received showing that he 
underreported his income in 1991.  This income was not 
reported on the applicable EVRs submitted by him.  In May 
1995, this action was undertaken which resulted in the 
creation of an overpayment in the amount of $8,480.  

Thereafter, the veteran requested a waiver of the recovery of 
the overpayment.  It was asserted that the veteran was 
elderly and did not fully understand all of his obligations 
as a pension recipient.  In addition, it was asserted that 
the veteran would incur hardship if forced to repay the debt.  
The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In August 1995, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
Section 306 pension benefits in the amount of $8,480 would 
not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

Thereafter, in correspondence of record, the veteran did not 
dispute the debt at issue, but rather asserted that the RO 
should have terminated his benefits back in 1991 when his 
income exceeded the statutory limit for Section 306 benefits.  
It appears that the veteran asserts that it was the VA's 
responsibility to determine when he was no longer eligible 
for benefits and to take action accordingly.  

Also of record is a current financial status report dated in 
May 1997 which shows that the veteran's family monthly income 
exceeds monthly expenses.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA of his complete income in 
1991.  Although the veteran essentially asserts that it was 
the VA's responsibility to determine when he was no longer 
eligible for benefits and to take action accordingly, he was 
clearly and repeatedly notified that it was his 
responsibility to fully and accurately report all of his 
income.  He failed to abide by his responsibilities.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The current financial evidence of record shows 
that the veteran's family monthly income exceeds monthly 
expenses.  In light of the foregoing, the Board is unable to 
conclude that there is financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


